Exhibit 10.4

 

Execution Copy

 

SUBSCRIPTION AGREEMENT

 

THIS AGREEMENT is made as of 26 August 2005 by and among VIA NET.WORKS, INC., a
company incorporated in Delaware, the United States whose registered office is
at 1013 Centre Road, Wilmington, Delaware 19805, United States (“Company”) and
Mawlaw 660 Limited, a company organized under the laws of England and Wales
(registered number 5396159), whose registered office is at Walbrook Building,
195 Marsh Wall, London E14 9SG, United Kingdom (“Investor”).

 

WHEREAS, Mawlaw 653 Limited (“Mawlaw”), Interoute Communications Holdings SA
(“Interoute”), and Company are concurrently entering into the Sale and Purchase
Agreement dated as of the date hereof (the “Purchase Agreement”), pursuant to
which Mawlaw and Interoute (collectively, the “Purchasers”) will purchase
certain subsidiaries and substantially all the assets of Company on the terms
and subject to the conditions set forth in the Purchase Agreement;

 

WHEREAS, in connection with the Purchase Agreement, (i) Mawlaw has committed to
lend to Company and certain of its subsidiaries up to $7,200,000 under a
Facility Agreement (the “Facility Agreement”) upon the terms and conditions
contained therein, in connection with which Company has agreed to pay to Mawlaw
a commitment fee of $525,000 (the “Commitment Fee”), payable in cash, or at the
election of Company, 14,189,189 shares (the “Commitment Shares”) of common
stock, par value $0.001 per share of Company (“Common Stock”), (ii) Mawlaw and
Company have entered into Management Consultancy Services Agreement (the
“Management Agreement”) pursuant to which Mawlaw will provide certain management
consultancy services in connection with the day-to-day operational activities of
Company and its subsidiaries upon the terms and conditions contained therein, in
connection with which Company has agreed to pay Mawlaw a fee of $400,000 (the
“Management Fee”), payable in cash, or at the election of Company, 10,810,811
shares (the “Management Service Shares”) of Common Stock and (iii) Investor has
agreed to provide $400,000 of funding (the “Common Purchase Price”) to Company
in consideration for the issuance to Investor of 10,810,811 shares of Common
Stock and on the terms and conditions set forth in this Agreement (the “Common
Investment Shares”, and together with the Commitment Shares and the Management
Services Shares, the “Aggregate Common Shares”);

 

WHEREAS, Company has elected to pay the Commitment Fee and the Management Fee by
the issuance of the Commitment Shares and the Management Services Shares on the
terms and conditions set forth herein, and Mawlaw has requested that Company
issue such shares to and in the name of Investor;

 

WHEREAS, Investor desires to subscribe for and purchase from Company, and
Company desires to issue and sell to Investor, 5,454,545 shares (the “Preferred
Shares”) of a new class of preferred stock of Company to be designated Series A
Convertible Preferred Stock, par value $0.001 per share (the “Preferred Stock”),
for an aggregate purchase price of $2,400,000 (the “Preferred Purchase Price”)
and on the terms and conditions set forth in this Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, in consideration of the issuance of the Preferred Stock and the
Aggregate Common Shares to Investor, Investor is willing to accept the Aggregate
Common Shares and the Preferred Shares provided for in this Agreement and is
willing to abide by the obligations imposed on Investor by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto do hereby agree as follows:

 

1.             Issuance of the Shares.

 

(a)           Upon the terms and subject to the conditions set forth in this
Agreement and upon the representations made herein, Company shall issue and sell
to Investor and Investor shall purchase from Company the Preferred Shares for an
aggregate purchase price equal to the Preferred Purchase Price.  Company has
filed or shall file promptly after execution of this Agreement, a certificate of
designations in substantially the form set forth on Exhibit A attached hereto
(the “Certificate of Designations”), which contains the rights, powers,
preferences and other terms of the Preferred Stock.

 

(b)           Upon the terms and subject to the conditions set forth in this
Agreement and upon the representations made herein, Company shall issue to
Investor the Common Investment Shares for an aggregate purchase price equal to
the Common Purchase Price.

 

(c)           Upon the terms and subject to the conditions set forth in this
Agreement and upon the representations made herein, Company shall issue to
Investor the Commitment Shares and the Management Services Shares.

 

(d)           The purchase and sale of the Preferred Shares and the issuance of
the Aggregate Common Shares shall take place on a date promptly following the
execution and delivery of this Agreement, the Purchase Agreement, the Facility
Agreement and the Management Agreement, and the filing and effectiveness of the
Certificate of Designations (the “Subscription Date”), expected to occur on 26
August 2005.  All payments by Investor shall be by means of a wire transfer of
immediately available funds to an account previously designated by Company to
Investor in writing.  Company shall deliver to Investor, on the Subscription
Date, (x) a certificate in the name of Investor or its designee representing the
Preferred Shares, (y) one or more certificates in the name of Investor or its
designee representing the Aggregate Common Shares and (z) a opinion of counsel
to Company in substantially the form of Exhibit B attached hereto.  The
certificates will bear the legends described below in Section 3 and such other
legends required by the Delaware General Corporation Law (the “DGCL”) and the
United States Securities Act of 1933, as amended (“Securities Act”).

 

2.             Representations and Warranties.  Each party hereto represents and
warrants to the other party hereto that:

 

(a)           Such party (i) is a corporation or private limited company, as the
case may be, formed, and validly existing under the laws of jurisdiction noted
in the introductory paragraph above, (ii) has the requisite corporate power and
corporate authority to own its properties and carry

 

2

--------------------------------------------------------------------------------


 

on its business as now being conducted and currently proposed to be conducted
and to execute, deliver and perform its obligations under this Agreement, and
(iii) is qualified to do business in every jurisdiction in which failure so to
qualify would be reasonably likely to have a material adverse effect on the
business, operations or conditions (financial or otherwise) of the party.

 

(b)           Such party has taken all action necessary to authorize it to
execute, deliver and perform under this Agreement.  This Agreement constitutes a
legal, valid and binding obligation of the party enforceable in accordance with
its terms, subject to bankruptcy, reorganization, moratorium or other similar
laws affecting the enforcement of the rights of creditors generally and subject
to general principles of equity.

 

(c)           The execution, delivery and performance by such party of this
Agreement does not and will not (i) violate in any material respect any legal
requirements applicable to the party, (ii) result in any material breach of the
party’s constituent documents, or (iii) conflict with, violate or result in a
breach of or constitute a default under any agreement or instrument to which the
party or any of its properties or assets are bound or result in the imposition
or creation of any lien or security interest in or with respect to any of the
party’s property or assets.

 

(d)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body (other than those
which have been obtained) is required for the due execution, delivery and
performance by such party of this Agreement.

 

(e)           Such party is not a party to any legal, administrative,
arbitration, or other proceeding, or, to the party’s knowledge, is such a
proceeding threatened, which, if decided adversely to the party, would
materially and adversely affect the party’s ability to perform under this
Agreement.

 

3.             Additional Investor Representations.  In connection with the
issuance of the Preferred Shares and the Aggregate Common Shares (collectively,
the “Securities”) hereunder and under the Management Agreement and Facility
Agreement, Investor represents and warrants to Company that:

 

(a)           Investor is acquiring the Securities for its own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act.

 

(b)           Investor is an accredited investor, as such term is defined in
Rule 501 of Regulation D promulgated under the Securities Act.

 

(c)           Investor has sufficient investment knowledge and experience of
Company’s business and companies similar in size and financial condition as
Company to enable Investor to evaluate the risks and merits of its investment in
Company, and Investor is able financially to bear the risks thereof.  Investor
is a sophisticated investor for purposes of applicable foreign and U.S. federal
and state securities laws and regulations and is able to evaluate the risks and
benefits of the investment in the Securities.

 

(d)           Investor is able to bear the economic risk of its investment in
the Securities for an indefinite period of time.  Investor understands that the
Securities have not been registered under the Securities Act by reason of its
issuance in a transaction exempt from the

 

3

--------------------------------------------------------------------------------


 

registration requirements of the Securities Act pursuant to Section 4(2) thereof
or Rule 506 promulgated under the Securities Act, and that Company’s reliance on
such exemption is predicated on Investor’s representations set forth herein. 
Investor understands that Investor may have to bear the risk of holding the
Securities until such time as they are tradable under the Securities Act and the
rules and regulations promulgated thereunder.

 

(e)           Investor understands that (i) because the Securities have not been
registered under the Securities Act, they cannot be sold unless subsequently
registered under the Securities Act or unless an exemption from the requirement
for such registration is available, (ii) the Securities will bear a legend to
such effect, and (iii) Company will make a notation on its transfer books to
such effect.

 

(f)            Investor agrees not to sell, transfer, or otherwise dispose of
the Securities in violation of the Securities Act.

 

(g)           Investor has had an opportunity to ask questions and receive
answers concerning the business, operations and financial condition of Company
and the terms and conditions of the offering of the Securities and has had full
access to such other information concerning Company as Investor has requested.

 

4.             Additional Company Representations.  In connection with the
issuance of the Securities hereunder, Company represents and warrants to the
Investor that:

 

(a)           Upon issuance of the Securities in accordance with the terms of
this Agreement, the Securities shall be validly issued, fully paid and
nonassessable, and free from all liens, encumbrances and preemptive rights. 
Upon conversion of the Preferred Shares into Common Stock in accordance with the
Certificate of Designations, the shares of Common Stock so issued shall be
validly issued, fully paid and nonassessable, and free and clear from all liens,
encumbrances and preemptive rights.

 

(b)           Without giving effect to the share issuances contemplated by the
Section 1 of this Agreement, the authorized capital stock of Company consists of
142,500,000 shares of capital stock, which consists of (i) 125,000,000 shares of
Common Stock, of which 65,284,651 shares are issued and outstanding (excluding
1,520,789 shares held by the Company as treasury shares) as of August 26, 2005,
(ii) 7,500,000 shares of non voting common stock, par value $0.001 per share, of
which no shares are issued and outstanding as of the date hereof, and
(iii) 10,000,000 shares of preferred stock, par value $0.001, of which no shares
are issued and outstanding as of the date hereof, but of which 125,000 shares
have been designated Series A junior participating preferred stock.  All of the
issued and outstanding shares of Company’s capital stock were validly issued and
are fully paid and nonassessable, were issued in compliance with all applicable
state and federal laws concerning the issuance of securities and are free from
all taxes, liens and charges with respect to the issuance thereof.  Other than
options to purchase 7,444,133 shares of Common Stock outstanding as of the date
hereof issued under Company’s incentive stock option and equity incentive plans,
no options, warrants, subscriptions, convertible securities, phantom stock,
stock appreciation rights or other rights to acquire any shares of capital stock
of Company or other securities are authorized, issued or outstanding, nor is
Company obligated in any other manner to issue

 

4

--------------------------------------------------------------------------------


 

shares of its capital stock or other securities, except as contemplated by this
Agreement, the Facility Agreement, the Management Agreement and the Sorbie
Release.

 

(c)           All reports, statements, schedules, forms and other documents
required to have been filed by Company with the Securities and Exchange
Commission (the “SEC”) since January 1, 2004 have been so filed (the “SEC
Filings”).  As of their respective dates (or, if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such amendment
or superseding filing): (i) each of the SEC Filings complied in all material
respects with the applicable requirements of the Securities Act or the United
States Securities Exchange Act of 1934, as amended (the “Exchange Act”) (as the
case may be); and (ii) none of the SEC Filings contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (except as to
information concerning or relating to (y) the proposed transaction with Claranet
Group Limited which was not consummated, the (z) the proposal to approve and
adopt the dissolution and plan of complete liquidation and dissolution of
Company which was not approved or adopted).

 

(d)           As of their respective dates, the financial statements of Company
included in the SEC Filings complied as to form (and will comply as to form) in
all material respects with GAAP and the published rules and regulations of the
SEC with respect thereto.  Such financial statements have been prepared in
accordance with GAAP, consistently applied, during the periods involved (except
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements or as otherwise, in each
case, may be permitted by the SEC on Form 10-Q under the Exchange Act) and
fairly present in all material respects the consolidated financial position of
Company as of the dates thereof and the consolidated results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

 

 (e)          The board of directors of Company (the “Board”) has approved the
Purchase Agreement, this Agreement, the Facility Agreement, the Management
Agreement and the transactions contemplated hereby and thereby, and in
connection with such approval has taken steps sufficient to render inapplicable
to the transactions contemplated hereby and thereby, the restrictions contained
in Section 203 of the DGCL, and the rights of holders of Common Stock to acquire
Common Stock or any shares of capital stock of Company under Company’s Rights
Agreement dated January 29, 2004, and no other antitakeover or similar statute
or regulation of the State of Delaware or any other state or jurisdiction
restricts or would give rise to any adverse consequences to Investor with
respect to any such transactions.

 

(f)            Company hereby confirms the Warranties set forth in Article 8.1
of the Purchase Agreement, subject to the qualifications set forth in Articles
8.1 and 8.2 of the Purchase Agreement.

 

(g)           Subject to the accuracy of the representations and warranties of
Investor set forth herein, the Securities will be issued in accordance with the
registration or qualification provisions of the Securities Act and any relevant
state securities laws, or pursuant to valid exemptions therefrom.

 

5

--------------------------------------------------------------------------------


 

5.             Additional Investor and Company Agreements.

 

(a)           During the term of this Agreement, at any meeting of the
stockholders of Company called to consider and vote upon the adoption or
approval of the Purchase Agreement (and at any and all postponements and
adjournments thereof), and in connection with any action to be taken in respect
of the adoption or approval of the Purchase Agreement by written consent of the
stockholders of Company, Investor will vote or cause to be voted (including by
written consent, if applicable) all Securities (i) in favor of the adoption and
approval of the Purchase Agreement and the transactions contemplated thereby;
and (ii) against any action or agreement that would result in a breach of any
representation, warranty, covenant or agreement or any other obligation of
Company under the Purchase Agreement or of Investor under this Agreement. 
Notwithstanding the prior sentence, if the Board accepts or recommends a
Competing Proposal (as defined in the Purchase Agreement) to Company’s
stockholders in compliance with clauses 5.5.2 and 5.5.3 of the Purchase
Agreement, the obligation of Investor to vote the Securities in the manner set
forth in the prior sentence shall not apply, and instead Investor may cast in
any manner determined by Investor the votes with respect to the Securities
aggregating not more than one third (1/3) of the total number of votes eligible
to be voted at the stockholders meeting (or counted for purposes of a written
consent) and Investor shall cause all remaining Securities to be voted in a
manner that is proportionate to the manner in which all holders of shares of
voting securities (other than Investor) vote in respect of such matter;
provided, however, that the foregoing limitation on Investor’s voting rights
shall apply only if, at the time of the vote for the Competing Proposal, all
amounts outstanding under the Facility Agreement and all amounts due and payable
to the Purchasers in connection with the termination of the Purchase Agreement
shall have been paid in full in accordance with the terms of the Purchase
Agreement.

 

(b)           During the term of this Agreement and so long as the Board has not
accepted or recommended a Competing Proposal, Investor agrees that neither it
nor any of its affiliates shall, directly or indirectly, without the prior
written consent of Company:  (i) in any manner acquire or offer to acquire or
agree to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any securities of Company; (ii) ”solicit,” or participate in the
“solicitation” of, “proxies” (as such terms are defined or used in Rule 14a-1
under the Exchange Act, and such terms to have such meanings throughout this
Agreement) in opposition to the recommendation of the Board or become a
participant in an election contest with respect to the election of directors or
other similar elected persons of Company, or otherwise seek to influence or
affect the vote of any stockholder of Company; (iii) form, join or participate
in a partnership, limited liability company, syndicate or other group or enter
into any contract, arrangement, understanding or relationship or otherwise act
in concert with any other person for the purpose of acquiring, holding, voting
or disposing of securities of Company; (iv) seek to appoint, elect or remove any
member of the Board or make any public statements proposing or suggesting any
change in the Board or management of Company; or (v) disclose any intention,
plan or arrangement to take any of the actions enumerated in clauses (i) through
(iv) above or participate in, aid or abet or otherwise induce or attempt to
induce or encourage any person to take any of the actions enumerated in clauses
(i) through (iv) above.

 

(c)           Other than the share issuances contemplated by the Section 1 of
this Agreement, from the date hereof until after the record date set by the
Board for the special meeting of the Company’s stockholders to be called to
approve the transactions provided for in the Purchase Agreement, Company shall
not issue any additional shares of Common Stock or

 

6

--------------------------------------------------------------------------------


 

shares of other securities convertible into Common Stock or have voting rights
on any matter submitted to a vote of holders of Common Stock other than pursuant
to agreements or instruments in effect as of the date hereof; provided, however,
that Company may issue up to 7,173,341 shares of Common Stock to Sorbie Europe
B.V. or one of its affiliates pursuant to the Cancellation and Release Agreement
by and between Company and Sorbie Europe B.V. entered into as of June 29, 2005
(the “Sorbie Release”).

 

7

--------------------------------------------------------------------------------


 

6.             Preemptive Rights.

 

(a)           Investor shall have a right of first refusal to purchase its pro
rata share of any Equity Securities (as defined below) that Company may, from
time to time, propose to sell and issue after the date of this Agreement, other
than the Equity Securities excluded by Section 6(e) hereof.  Investor’s pro rata
share is equal to the ratio of (a) the total number of votes attributable to all
shares of Common Stock and Preferred Stock held by Investor immediately prior to
the issuance of such Equity Securities to (b) the total number of votes
attributable to all shares of the Common Stock, Preferred Stock and any other
security of Company that votes together with the Common Stock that are
outstanding immediately prior to the issuance of the Equity Securities.  
“Equity Securities” means all shares of Common Stock, Preferred Stock or other
security of Company convertible into or exercisable or exchangeable for, any
shares of Common Stock, Preferred Stock or other security of Company that votes
together with the Common Stock (including any option, warrant or right to
subscribe for or purchase such a security or instrument).

 

(b)           If Company proposes to issue any Equity Securities, it shall give
Investor written notice of its intention, describing the Equity Securities, the
price and the terms and conditions upon which Company proposes to issue the
same.  Investor shall have ten (10) days from the giving of such notice to agree
to purchase its pro rata share of the Equity Securities for the price and upon
the terms and conditions specified in the notice by giving written notice to
Company and stating therein the quantity of Equity Securities to be purchased.

 

(c)           If Investor fails to exercise in full its rights under
Section 6(a), Company shall have ninety (90) days thereafter to sell the Equity
Securities in respect of which Investor’s rights were not exercised, at a price
and upon general terms and conditions materially no more favorable to the
purchasers thereof than specified in Company’s notice to Investor pursuant to
Section 6(b) hereof.  If Company has not sold such Equity Securities within
ninety (90) days of the notice provided pursuant to Section 6(b), Company shall
not thereafter issue or sell any Equity Securities without first offering such
securities to Investor in the manner provided above.

 

(d)           The rights of first refusal established by this Section 6 shall
not apply to, and shall terminate upon Investor’s sale, disposition or other
transfer of shares of Common Stock and/or Preferred Stock representing, in the
aggregate (taking into account all prior sales, dispositions or other
transfers), twenty-five (25%) or more of the total votes attributable to the
shares of Common Stock and Preferred Stock issued to Investor on the
Subscription Date.

 

(e)           The rights of Investor established by this Section 6 shall have no
application to the issuance of any of the following Equity Securities:
(i) shares of Common Stock issuable pursuant to the conversion or exercise of
convertible or exercisable securities that are outstanding as of the date hereof
(including shares of Common Stock issuable upon conversion of the Preferred
Stock); (ii) options, restricted stock or other securities issued pursuant to an
employee incentive plan or similar plan primarily designed for the compensation
of directors, officers, employees or consultants of Company and that is approved
by the Board (and any shares of Common Stock issuable pursuant to the conversion
or exercise of such options or other securities), (iii) shares of Common Stock
issued other than in connection with a Competing Proposal for consideration
other than cash pursuant to any merger, consolidation or similar business
combination, any of which must have been approved by the Board, and (iv) shares
of

 

8

--------------------------------------------------------------------------------


 

Common Stock issued in connection with any stock split, stock dividend or
recapitalization by Company.

 

7.             Right to Designate an Observer.

 

(a)           Company shall invite and shall allow one designee of Investor (the
“Observer”), which Observer shall be reasonably acceptable to Company, to attend
all meetings of the Board in a non-voting observer capacity.  In furtherance
hereof, Company shall give the Observer copies of all notices, minutes, consents
and other materials that it provides to all of the members of the Board.

 

(b)           Investor agrees, and Investor will cause the Observer to agree, to
hold in confidence with respect to all information so provided and not use or
disclose any confidential information provided to or learned by it in connection
with its rights under this Section 6 other than for purposes reasonably related
to the Investor’s interests as a stockholder of Company and as a party to the
Transaction Documents.  Upon the reasonable request of Company, Investor agrees
that it will cause its Observer to enter into a confidentiality agreement with
Company on reasonable and customary terms.  The provisions thereof will survive
any termination of this Agreement.

 

8.             No Third Party Rights.  Nothing in this Agreement, express or
implied is intended to confer upon any person, other than Company and Investor
or their successors, any rights or remedies under or by reason of this
Agreement.

 

9.             Entire Agreement; Amendment; Termination.  This Agreement,
together with the Purchase Agreement, the Facility Agreement and the Management
Agreement, sets forth the entire agreement of the parties with respect to the
transactions contemplated hereby and thereby.  This Agreement may be amended
only by a written instrument signed by each of the parties hereto.  This
Agreement will terminate on the earliest to occur of (a) the Closing (as defined
in the Purchase Agreement), (b) the date the Purchase Agreement is terminated in
accordance with its terms or (c) the date on which Investor ceases to hold any
Securities; provided that the representations and warranties in the parties set
forth in Sections 2, 3 and 4 shall survive the termination hereof.  No such
termination shall affect the rights of Investor under the Certificate of
Designation.  This Agreement may be earlier terminated by the mutual written
consent of Company and Investor.  Except as set forth herein, in the event of
termination of this Agreement pursuant to this Section 9, this Agreement will
become null and void and of no effect with no liability on the part of any party
hereto; provided, however, that no such termination will relieve any party
hereto from any liability for any breach of this Agreement occurring prior to
such termination.

 

10.          Assignment.  Neither party may assign this Agreement without the
prior written consent of the other party.  Notwithstanding the foregoing,
Investor may assign this Agreement or assign or delegate its rights and
obligations under this Agreement to (a) a successor to all or substantially all
of its business or assets relating to this Agreement whether by sale, merger,
operation of law or otherwise, or (b) a wholly owned subsidiary.

 

11.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware.

 

9

--------------------------------------------------------------------------------


 

12.          Enforcement.  Irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  Accordingly, the parties will be
entitled to an injunction or injunctions (without the necessity of a bond or
other security) to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

13.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions of this
Agreement.  If any provision of this Agreement, or the application of that
provision to any person or any circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted for that provision in
order to carry out, so far as may be valid and enforceable, the intent and
purpose of the invalid or unenforceable provision and (b) the remainder of this
Agreement and the application of the provision to other persons or circumstances
shall not be affected by such invalidity or unenforceability, nor shall such
invalidity or unenforceability affect the validity or enforceability of the
provision, or the application of that provision, in any other jurisdiction.

 

14.          Headings.  The descriptive headings contained herein are for
convenience and reference only and will not affect in any way the meaning or
interpretation of this Agreement.

 

15.          Remedies Not Exclusive.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by either party will not preclude the simultaneous or later exercise of any
other such right, power or remedy by such party.

 

16.          Jurisdiction; Consent to Service of Process.

 

(a)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of the Chancery or other courts
of the State of Delaware (a “Delaware Court”), and any appellate court from any
such court, in any suit, action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment resulting from any
suit, action or proceeding, and each party hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in a Delaware Court.

 

(b)           Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, (i) any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in a Delaware Court,
(ii) the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court, and (iii) the right to object, with
respect to such suit, action or proceeding, that such court does not have
jurisdiction over such party.  Each party irrevocably consents to service of
process in any manner permitted by law.

 


17.          BENEFICIAL OWNERSHIP.  FOR PURPOSES OF THIS AGREEMENT, THE TERM
“BENEFICIAL OWNER” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM UNDER RULE 13D-3
UNDER THE EXCHANGE ACT AND THE TERMS “BENEFICIALLY OWN” AND “BENEFICIAL
OWNERSHIP” SHALL HAVE CORRELATIVE MEANINGS THEREWITH.

 

10

--------------------------------------------------------------------------------


 

18.          Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

 

 

VIA NET.WORKS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAWLAW 660 LIMITED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Certificate of Designations

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES, AND

RIGHTS OF
SERIES A CONVERTIBLE PREFERRED STOCK
OF
VIA NET.WORKS, INC.

 

Pursuant to Section 151 of the
General Corporation Law of the State of Delaware

 

I, Matt S. Nydell, Senior Vice President, General Counsel and Secretary of VIA
NET.WORKS, Inc., a corporation organized and existing under the General
Corporation Law of the State of Delaware, in accordance with the provisions of
Section 103 thereof, DO HEREBY CERTIFY:

 

That pursuant to the authority conferred upon the Board of Directors by the
Amended and Restated Certificate of Incorporation of the said Corporation, the
said Board of Directors on August 23, 2005 adopted the following resolution
creating a series of Preferred Stock designated as Series A Convertible
Preferred Stock:

 

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of this Corporation (the “Board”) in accordance with the provisions of
its Amended and Restated Certificate of Incorporation, a series of Preferred
Stock of the Corporation be and it hereby is created, and that the designation
and amount thereof and the voting rights or powers, preferences and relative,
participating, optional and other special rights of the shares of such series,
and the qualifications, limitations or restrictions thereof are as follows:

 

Section 1.               Designation and Amount.  The shares of such series, par
value $0.001 per share, shall be designated as “Series A Convertible Preferred
Stock” and the number of shares constituting such series shall be 5,454,545. 
Such number of shares may be increased or decreased by resolution of the Board
of Directors; provided, that no decrease shall reduce the number of shares of
Series A Convertible Preferred Stock to a number less than the number of shares
then outstanding plus the number of shares reserved for issuance upon the
exercise of outstanding options, rights or warrants or upon the conversion of
any outstanding securities issued by the Corporation convertible into Series A
Convertible Preferred Stock.

 

A-1

--------------------------------------------------------------------------------


 

Section 2.               Dividends and Distributions.

 

(A)          The holders of shares of Series A Convertible Preferred Stock shall
be entitled to receive with respect to each share of Series A Convertible
Preferred Stock, when, as and if declared by the Board of Directors, out of
funds legally available for the payment of dividends, dividends at the rate of
12% per annum of the Original Purchase Price thereof (the “Preferred
Dividend”).  Preferred Dividends on a share of Series A Convertible Preferred
Stock shall accrue and shall be cumulative whether or not declared from the date
of issue of such share of Series A Convertible Preferred Stock.

 

(B)           The amount of Preferred Dividends payable on the Series A
Convertible Preferred Stock shall be computed on the basis of a 365-day year. 
No interest, or sum or money in lieu of interest, shall be payable in respect of
any dividend payment or payments on the Series A Convertible Preferred Stock
that may be in arrears.

 

(C)           No dividends on the Series A Convertible Preferred Stock shall be
declared by the Board of Directors or paid or set apart for payment by the
Corporation if at such time the terms and provisions of any agreement of the
Corporation, including any agreement relating to its indebtedness, prohibits
such declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.

 

(D)          Notwithstanding anything contained herein to the contrary,
dividends on the Series A Convertible Preferred Stock shall accrue whether or
not the Corporation has earnings, whether or not there are funds legally
available for the payment of such dividends, and whether or not such dividends
are declared.

 

(E)           So long as any Series A Preferred Stock remains outstanding, the
Corporation shall not pay any dividend (cash or otherwise) on any other class of
equity security without the consent of at least a majority of the holders of the
outstanding shares of Series A Preferred Stock.

 

Section 3.               Voting Rights.  The holders of shares of Series A
Convertible Preferred Stock shall have the following voting rights:

 

(A)          Except as otherwise expressly required by law, and as long as the
Sale and Purchase Agreement, dated 26 August 2005 among Mawlaw 653 Limited
(“Mawlaw”), Interoute Communications Holdings SA “Interoute” and together with
Mawlaw, the “Purchasers”) and the Corporation (the “Purchase Agreement”) has not
been terminated pursuant to Section 5.4.3 of the Purchase Agreement or, if the
Corporation has purported to terminate the same, legal proceedings have not been
initiated by the Purchasers (or any one of them) challenging such termination,
each holder of Series A Convertible Preferred Stock shall be entitled to vote on
all matters submitted to a vote of the holders of shares of Common Stock and
shall be entitled to that number of votes equal to the number of whole shares of
Common Stock into which such holder’s Series A Convertible Preferred Stock is
convertible (whether or not shares of unissued common stock are available for
such conversion) pursuant to the provisions of Section 5 on the

 

A-2

--------------------------------------------------------------------------------


 

record date for the determination of stockholders entitled to vote on such
matter or, if no record date is established, on the date such vote is taken or
any written consent of stockholders is first executed.  Except as otherwise
expressly provided below in this Section 3 or as required by law, the holders of
Series A Convertible Preferred Stock and Common Stock shall vote together as a
single class on all matters, and neither the Common Stock nor the Series A
Convertible Preferred Stock shall be entitled to vote as a separate class on any
matter to be voted on by stockholders of the Corporation.

 

(B)           So long as the Series A Convertible Preferred Stock remain
outstanding, the Corporation shall not, without the affirmative vote of the
holders of at least a majority of the outstanding Series A Convertible Preferred
Stock, authorize or designate, whether by reclassification or otherwise, any new
class or series of shares or any other securities convertible into equity
securities of the Corporation that has rights, preferences, or privileges senior
to or pari passu with the Series A Convertible Preferred Stock.

 

(C)           Except as set forth herein or as required by law, holders of
Series A Convertible Preferred Stock shall have no special voting rights and
their consent shall not be required (except to the extent they are entitled to
vote with holders of Common Stock as set forth herein) for taking any corporate
action.

 

Section 4.               Reacquired Shares.  Any shares of Series A Convertible
Preferred Stock purchased or otherwise acquired by the Corporation in any manner
whatsoever shall be retired and canceled promptly after the acquisition
thereof.  All such shares shall upon their cancellation become authorized but
unissued shares of Preferred Stock and may be reissued as part of a new series
of Preferred Stock to be created by resolution or resolutions of the Board of
Directors, subject to the conditions and restrictions on issuance set forth
herein.

 

Section 5.               Conversion.

 

(A)          Each holder of the Series A Convertible Preferred Stock may at any
time, subject to the provisions of paragraphs (B) and (C) below, upon surrender
of the certificates therefor, convert all or any portion of his or its Series A
Convertible Preferred Stock into fully paid and nonassessable Common Stock of
the Corporation at the Conversion Ratio set forth below, plus declared and
unpaid dividends thereon.

 

(B)           The holders acknowledge that at the time of issuance of the
Series A Convertible Preferred Stock the Corporation does not have a sufficient
number of shares of Common Stock authorized and available for issuance to effect
the conversion of the shares of the Series A Convertible Preferred Stock.  If,
at the time any holder of Series A Convertible Preferred Stock requests a
conversion of any shares of Series A Convertible Preferred Stock in compliance
with this Section 5 and the Corporation does not have available a sufficient
number of authorized but unissued shares of Common Stock to effect such
conversion, as soon as practicable thereafter, the Corporation will issue such
number of shares of Common Stock as are available for issuance, and take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes, including, without limitation, engaging
in best efforts to obtain the requisite

 

A-3

--------------------------------------------------------------------------------


 

stockholder approval of any necessary amendment to the Corporation’s Amended and
Restated Certificate of Incorporation.

 

A-4

--------------------------------------------------------------------------------


 

(C)           Before any holder of Convertible Preferred Stock shall be entitled
to convert the same into full shares of Common Stock, such holder shall
surrender the certificate or certificates therefor, endorsed or accompanied by
written instrument or instruments of transfer, in form satisfactory to the
Corporation, duly executed by the registered holder or by his, her or its
attorney duly authorized in writing, at the office of the Corporation or of any
transfer agent for the Series A Convertible Preferred Stock, and shall give
written notice to the Corporation at its office that the holder elects to
convert the same and shall state therein the holder’s name or the names of the
nominees in which the holder wishes the certificate or certificates for shares
of Common Stock to be issued.  As soon as practicable thereafter, the
Corporation shall issue and deliver at its office to the holder of the Series A
Convertible Preferred Stock, or to the holders nominee or nominees, a
certificate or certificates for the number of shares of Common Stock to which
the holder shall be entitled as aforesaid, together with cash in lieu of any
fraction of a share.  A conversion shall be deemed to have been made immediately
prior to the close of business on the date of the surrender of the shares of
Series A Convertible Preferred Stock to be converted, and the person or persons
entitled to receive the shares of Common Stock issuable upon conversion shall be
treated for all purposes as the record holder or holders of the shares of Common
Stock at the close of business on that date.  From and after that date, all
rights of the holder with respect to the Series A Convertible Preferred Stock so
converted shall terminate, except only the right of the holder to receive
certificates for the number of shares of Common Stock issuable-upon conversion
thereof and cash for fractional shares.

 

(D)          Conversion Ratio.  Subject to adjustment as provided in paragraph
(E) below, each share of the Series A Convertible Preferred Stock may be
converted into five shares of Common Stock or, in case any adjustment of such
conversion ratio has taken place pursuant to the provisions of this Section 5,
by the conversion ratio as last adjusted and in effect on the date any shares of
Series A Convertible Preferred Stock are surrendered for conversion (such
conversion ratio, or such conversion ratio as last adjusted, being referred to
herein as the “Conversion Ratio”).

 

(E)           Adjustments.  The Conversion Ratio at which the Series A
Convertible Preferred Stock may or shall be converted into Common Stock shall be
subject to adjustment from time to time in certain cases as follows:

 

(i)            In case the Corporation shall (a) pay a dividend on its Common
Stock in shares of its capital stock, (b) subdivide its outstanding Common
Stock, (c) combine its outstanding Common Stock into a smaller number of shares,
or (d) issue in any recapitalization, reorganization or reclassification of its
Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Corporation is the continuing corporation)
any shares of its capital stock, the Conversion Ratio in effect immediately
prior thereto shall be adjusted proportionately so that the holder of any
Series A Convertible Preferred Stock thereafter surrendered for conversion shall
be entitled to receive the number and kind of shares of capital stock of the
Corporation which such holder would have owed or have been entitled to receive
after the occurrence of such event, had such Series A Convertible Preferred
Stock been converted immediately prior to the occurrence of such event.  Such
adjustment shall be made whenever any of such events shall occur.  An adjustment
made pursuant to this paragraph (i) shall become effective, retroactively to the
record date, immediately after the payment date in the case of a stock dividend
and shall become effective immediately after the

 

A-5

--------------------------------------------------------------------------------


 

effective date in the case of a subdivision, combination, recapitalization,
reorganization, or reclassification.

 

(ii)           In the event that, at any time, as a result of an adjustment made
pursuant to paragraph (i) above, the holder of any Series A Convertible
Preferred Stock thereafter surrendered for conversion shall become entitled to
receive any shares of capital stock of the Corporation other than its Common
Stock, thereafter the number of such other shares so receivable upon conversion
shall be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Common
Stock contained in paragraph (i) above.

 

(iii)          Whenever the amount of Common Stock or other securities
deliverable upon the conversion of the Series A Convertible Preferred Stock
shall be adjusted pursuant to the provisions hereof, the Corporation shall
forthwith file, at its principal office and with any transfer agent or agents
for the Series A Convertible Preferred Stock and for Common Stock, and with any
stock exchange on which such Series A Convertible Preferred Stock or Common
Stock are listed, a statement, signed by its President or one of its Vice
Presidents or its Secretary or Treasurer, stating the adjusted number of its
Common Stock or other securities deliverable per share of Series A Convertible
Preferred Stock upon conversion thereof calculated to the nearest share and
setting forth in reasonable detail the method of calculation and the facts
requiring such adjustment and upon which such calculation is based, and shall
give notice thereof by mail, postage prepaid, to the holders of record of the
Series A Convertible Preferred Stock.  Each adjustment shall remain in effect
until a subsequent adjustment hereunder is required.

 

(F)           No fractional Common Stock shall be issued upon a conversion of
the Series A Convertible Preferred Stock.  If any fractional interest in a
Common Stock share would be deliverable upon the conversion of any Series A
Convertible Preferred Stock, the Corporation shall round such fractional
interest to the nearest whole share, in lieu of delivering the fractional share
therefor.

 

Section 6.               Liquidation, Dissolution or Winding Up.

 

(A)          In the event of any liquidation (voluntary or otherwise),
dissolution, or winding up of the Corporation or any Sale Event (each a
“Liquidation Event”), each holder of Series A Convertible Preferred Stock shall
be entitled to be paid out of the assets of the Corporation available for
distribution to holders of the Corporation’s capital stock, before any payment
or declaration and setting apart for payment of any amount shall be made in
respect of any of the Corporation’s shares of capital stock (other than the
Series A Convertible Preferred Stock), a per share amount equal to the Original
Purchase Price (as adjusted to reflect any share split, combination,
reclassification, or similar event involving the Series A Convertible Preferred
Stock), plus all accrued but unpaid dividends thereon (whether or not declared),
to and including the date full payment shall be tendered to the holders of the
Series A Convertible Preferred Stock with respect to such Liquidation Event (the
“Liquidation Preference”).

 

(B)           If the assets of the Corporation shall be insufficient to permit
the payment in full to the holders of the Series A Convertible Preferred Stock
of the amounts thus distributable, then the entire assets of the Corporation
available for such distribution shall

 

A-6

--------------------------------------------------------------------------------


 

be distributed ratably among the holders of the Series A Convertible Preferred
Stock in proportion to the preferential amount that each such holder is
otherwise entitled to receive based upon the aggregate Liquidation Preference of
the Series A Convertible Preferred Stock held by each such holder and the
aggregate Liquidation Preference of all Series A Convertible Preferred Stock. 
After such payment shall have been made in full to the holders of the Series A
Convertible Preferred Stock or funds necessary for such payment shall have been
set aside by the Corporation in trust for the account of holders of the Series A
Convertible Preferred Stock so as to be available for such payment, the holders
of Series A Convertible Preferred Stock shall not have any right to participate
in the remaining distributions on the Corporation’s capital stock.

 

(C)           For purposes of this Section 6, a Liquidation Event of this
Corporation shall be deemed to be occasioned by, or to include, by means of any
transaction or series of related transactions (each a “Sale Event”): (i) the
acquisition of the Corporation by another entity (including, without limitation,
any reorganization, merger, or consolidation but, excluding any merger effected
exclusively for the purpose of changing the domicile of the Corporation); or
(ii) the sale of all or substantially all of the capital stock or assets of the
Corporation, unless the Corporation’s stockholders of record, as constituted
immediately prior to such acquisition or sale will, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Corporation’s acquisition or sale or otherwise), hold at least 50% of the voting
power of the surviving or acquiring entity.

 

Section 7.               Optional Redemption.

 

(A)          The Series A Convertible Preferred Stock may be redeemed for cash,
in whole or in part, at the option of the Corporation, at any time after the
Purchase Agreement has been terminated pursuant to Section 5.4.3 thereof so long
as at the time that the redemption thereof is scheduled to occur in accordance
with this Section 7, no legal proceedings shall be pending pursuant to which the
Purchasers (or any one of them) has challenged such termination, at a redemption
price equal to the Original Purchase Price per share, plus any dividends accrued
but unpaid thereon (whether or not declared) (the “Redemption Price”).

 

(B)           Not less than ten (10) days nor more than thirty (30) days prior
to the date on which the Series A Convertible Preferred Stock is to be redeemed
(the “Redemption Date”), the Corporation shall mail written notice (a
“Redemption Notice”), postage prepaid, to each holder of record of Series A
Convertible Preferred Stock at the holder’s post office address last shown on
the records of the Corporation.  Each Redemption Notice shall state:

 

(i)            the number of outstanding shares of Series Convertible A
Preferred Stock to be redeemed on such Redemption Date;

 

(ii)           the number of shares of the Series A Convertible Preferred Stock
held by the holder which the Corporation shall redeem on such Redemption Date in
accordance with the provisions hereof;

 

A-7

--------------------------------------------------------------------------------


 

(iii)          that the shares of Series A Convertible Preferred Stock, as
applicable, to be redeemed by the Corporation shall be redeemed on such
Redemption Date, which shall be specified as a calendar date and shall be a
business day; and

 

(iv)          the time and manner in, and place at, which the holder is to
surrender to the Corporation the certificate or certificates representing the
shares of Series A Convertible Preferred Stock to be redeemed on the Redemption
Date.

 

(C)           On or before each Redemption Date, each holder of Series A
Convertible Preferred Stock to be redeemed pursuant to this Section 7 shall
surrender to the Corporation the certificate or certificates representing the
shares to be redeemed on such Redemption Date, in the manner and at the place
designated in the Redemption Notice, and upon each such Redemption Date the
Redemption Price for such shares shall be payable to the order of the person
whose name appears on such certificate or certificates as the owner thereof, or
to such payee as such owner may designate in writing to the Corporation prior to
each such Redemption Date, and each surrendered certificate shall be canceled
and retired.  If the applicable redemption is for less than all of the shares of
Series A Preferred Stock represented by the certificate or certificates, the
Corporation shall issue and deliver to the holder a new certificate representing
the balance of the shares of Series A Preferred Stock not subject to redemption.

 

Section 8.               Mandatory Redemption.

 

(A)          The Corporation will, at the option of the holders of the Series A
Preferred Stock, redeem for cash any or all of the Series A Preferred Stock held
by such holder at the Redemption Price upon termination of the Purchase
Agreement in accordance with the terms thereof, other than as a result of the
termination thereof by the Corporation resulting from Purchasers’ (as defined in
the Purchase Agreement) material breach of its obligations thereunder or under
the other Transaction Documents.  Notice of mandatory redemption (the “Mandatory
Redemption Notice”) under this Section 8 shall be given to the Corporation not
less than ten (10) days prior to the date designated by a holder of Series A
Preferred Stock for redemption (the “Mandatory Redemption Date”).  Any such
notice of redemption shall specify the number of shares of Series A Preferred
Stock to be redeemed.

 

(B)           On or before the Mandatory Redemption Date, each holder of
Series A Preferred Stock who has elected to have shares redeemed under this
Section 8 shall surrender to the Corporation the certificate or certificates
representing the shares to be redeemed on the Mandatory Redemption Date in the
manner and place designated in the Mandatory Redemption Notice, and upon such
Mandatory Redemption Date the Redemption Price for such shares shall be payable
to the order of the person whose name appears on the certificate as the owner
thereof, or to such payee as such owner may designate in writing to the
Corporation prior to the Mandatory Redemption Date, and each surrendered
certificate shall be canceled and retired.  If the applicable redemption is for
less than all of the shares of Series A Preferred Stock represented by the
certificate or certificates, the Corporation shall issue and deliver a new
certificate representing the balance of the shares of Series A Preferred Stock
not subject to redemption.

 

A-8

--------------------------------------------------------------------------------


 

Section 9.               Amendment. The Amended and Restated Certificate of
Incorporation of the Corporation shall not be further amended in any manner
which would materially alter or change the powers, preferences or special rights
of the Series A Convertible Preferred Stock so as to affect them adversely
without the affirmative vote of the holders of at least a majority of the
outstanding shares of Series A Convertible Preferred Stock, voting separately as
a class.

 

Section 10.             Fractional Shares.  Series A Convertible Preferred Stock
may be issued in fractions of a share which shall entitle the holders, in
proportion to such holders fractional shares, to exercise voting rights, receive
dividends, participate in distributions and to have the benefit of all other
rights of holders of Series A Convertible Preferred Stock.

 

Section 11.             Definitions.  Unless the context otherwise requires,
when used herein the following terms shall have the meaning indicated.

 

“Common Stock” means any shares of the common stock, par value $.001 per share,
of the Corporation now or hereafter authorized to be issued, and any and all
securities of any kind whatsoever of the Corporation which may be exchanged for
or converted into Common Stock, any and all securities of any kind whatsoever of
the Corporation which may be issued on or after the date hereof in respect of,
in exchange for, or upon conversion of shares of Common Stock pursuant to a
merger, consolidation, stock split, stock dividend, recapitalization of the
Corporation or otherwise.

 

“Original Purchase Price” means, with respect to a share of Series A Convertible
Preferred Stock, U.S. $0.44.

 

“Transaction Documents” means (i) the Purchase Agreement, (ii) the Facility
Agreement, dated as of August 26, 2005, between the Corporation and Mawlaw 653
Limited, (iii) the Management Agreement, dated as of August 26, 2005, between
the Corporation and Mawlaw 653 Limited, and (iv) the Subscription Agreement,
dated as of August 26, 2005, between the Corporation and Mawlaw 660 Limited.

 

IN WITNESS WHEREOF, I have executed and subscribed this Certificate and do
affirm the foregoing as true under the penalties of perjury this     day of
August 2005.

 

 

 

 

VIA NET.WORKS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Matt S. Nydell

 

 

 

 

Senior Vice President, General

 

 

 

 

Counsel and Secretary

 

 

A-9

--------------------------------------------------------------------------------


 

Exhibit B

 

Opinion of Counsel

 

See Attached.

 

B-1

--------------------------------------------------------------------------------